Case 2:18-cv-14173-JLL-JAD Document 12 Filed 11/02/18 Page 1 of 3 PageID: 73



Jeffrey A. Shooman
FORD HARRISON LLP
300 Connell Drive, Suite 4100
Berkeley Heights, New Jersey 07922
Telephone: (973) 646-7300
Email: jshooman@fordharrison.com

Sarah P. Wimberly (pro hac vice application pending)
Patrick H. Ouzts (pro hac vice application pending)
FORD HARRISON LLP
271 17th Street NW, Suite 1900
Atlanta, Georgia 30363
Telephone: (404) 888-3800
Email: swimberly@fordharrison.com; pouzts@fordharrison.com

Attorneys for United Airlines, Inc.

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


FEDRA ZUZUNAGA,                               Case No. 2:18-cv-14173 (JLL) (JAD)

Plaintiff,                                        UNITED AIRLINES, INC.'S
                                                 CORPORATE DISCLOSURE
v.
                                                       STATEMENT
UNITED AIRLINES, INC.,

Defendant.

       Pursuant to FEDERAL RULE OF CIVIL PROCEDURE 7.1, Defendant United

Airlines, Inc. (“United”), through its attorneys FordHarrison LLP, states and

discloses that United is a wholly owned subsidiary of United Continental

Holdings, Inc., which is a publicly traded corporation (NASDAQ: UAL).
Case 2:18-cv-14173-JLL-JAD Document 12 Filed 11/02/18 Page 2 of 3 PageID: 74



Dated:     November 2, 2018

                                   Respectfully submitted,

                                   By: s/ Jeffrey A. Shooman
                                   Jeffrey A. Shooman




                                     2
Case 2:18-cv-14173-JLL-JAD Document 12 Filed 11/02/18 Page 3 of 3 PageID: 75



            CERTIFICATION REGARDING FILING AND SERVICE

        The undersigned hereby certifies a copy of this pleading was filed and

served within the time permitted by the Federal Rules of Civil Procedure. The

undersigned further certifies on November 2, 2018, the foregoing pleading was

served upon all parties via ECF electronic filing.



        Dated: November 2, 2018

                                                           /s/ Jeffrey A. Shooman
                                                           Jeffrey A. Shooman



WSACTIVELLP:10107795.2




                                          3
